Defendant has appealed from a judgment of the Madison County Trial Term of Supreme Court in plaintiff’s favor in the sum of $156. The case was tried before the court, without a jury, on an agreed statement of facts. Defendant is a fraternal organization of which plaintiff was a member. His dues in the organization were paid to January 1, 1938. On December 27, 1937, plaintiff became a patient in a hospital for the treatment of mental disturbances and he was confined in that institution and similar institutions until December 17, 1939. Under the constitution and by-laws of the defendant a member is entitled to a donation of six dollars a week for thirteen weeks in each year during which he is incapacitated. Defendant resisted payment on the ground that plaintiff failed to give it notice of his illness, and also that under a by-law of the order he forfeited his rights in the organization because of failure to pay dues during the period of his illness. It is conceded that defendant’s officers knew of plaintiff’s illness. It is likewise conceded that plaintiff was not given any notice of any suspension and that in fact the organization was indebted to him for sick benefits. Judgment unanimously affirmed, with costs and disbursements of this appeal to plaintiff. Present —■ Hill, P. J., Bliss, Heffernan, Schenek and Foster, JJ.